DETAILED ACTION

A response was received on 18 May 2021.  By this response, Claims 1, 5, 8, 11, 15, and 21 have been amended.  No claims have been added or canceled.  Claims 1, 3-8, 11, 13-18, and 21-25 are currently pending in the present application.

Response to Arguments

Applicant's arguments filed 18 May 2021 have been fully considered but they are not persuasive.
Regarding the rejection of Claims 1, 3-8, 11, 13-18, and 21-25 under 35 U.S.C. 112, first paragraph, for failure to comply with the written description requirement, Applicant states that the claims have been amended (page 18 of the present response) and asserts that the amendments are supported by the specification (see pages 11-12 of the present response, citing paragraphs 0002, 0004, 0021, 0022, 0025, 0029, 0030, 0047, and 0048 of the specification).  While it is acknowledged that the deletion of the claim limitations at issue in the previous Office action has overcome those issues, the amendments have also raised new issues of lack of written description.  Although paragraph 0002 states that digital certificates “are a component of a secure communications channel”, there is not clear written description for the new claim limitation of positively establishing a secure communications channel by the client device using the second or third certificate.  Although paragraph 0021 discusses certificate owners deploying several certificates, there is not clear written description of 
Therefore, for the reasons detailed above, the Examiner maintains the rejection as set forth below.

Specification

The objection to the specification for failure to provide proper antecedent basis for the claimed subject matter is NOT withdrawn, for similar reasons as detailed above with respect to the rejection under 35 U.S.C. 112, first paragraph.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Independent Claims 1, 11, and 21 have been amended to recite “parsing the first digital certificate to identify a first subset of the plurality of data field values within the first digital certificate that can be split into separate digital certificates” or similar features, as well as “establishing a secure communications channel in the network by the client computing device using either the second digital .

Claim Objections

Claim 11 is objected to because of the following informalities:  
In Claim 11, line 26, the comma after “provision” should be deleted.
Appropriate correction is required.



Claim Rejections - 35 USC § 101

The rejection of Claims 1, 3-8, 11, 13-18, and 21-25 under 35 U.S.C. 101 is withdrawn in light of the amendments to the claims relating to the new step or function of establishing a secure communication channel using the second or third certificate, which are considered to provide a practical application of the claimed abstract ideas.  It is noted that Applicant’s arguments are otherwise not persuasive.  Although Applicant argues that the claims do not recite a concept falling within the groupings of abstract ideas set forth in the MPEP and that the step of establishing the secure communications channel is not a mental process (see pages 13-14 and 17 of the present response), it is noted that the steps of parsing the certificate and extracting names are still abstract mental steps that could be performed entirely by a person (e.g. by inspection, reading, and writing) and the step of provisioning new certificates is still an abstract mental step of compiling and separating data.  These steps fall into the category of mental processes, which is one of the groupings of abstract ideas set forth in MPEP § 2106.04(a)(2).  However, because the independent claims now recite a subsequent use of the newly provisioned certificates to establish a secure channel, this is considered to integrate the abstract ideas into a practical application, and therefore satisfies Prong Two of Step 2A as described in MPEP § 2106.04(d).



Claim Rejections - 35 USC § 112

The rejection of Claims 1, 3-8, 11, 13-18, and 21-25 under 35 U.S.C. 112, first paragraph, for failure to comply with the written description requirement is NOT withdrawn, because the amendments have raised new issues, as detailed below.
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 11, 13-18, and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent Claims 1, 11, and 21 have been amended to recite “parsing the first digital certificate to identify a first subset of the plurality of data field values within the first digital certificate that can be split into separate digital certificates” or similar features.  Although Applicant appears to assert that support is found for this limitation in 
Independent Claims 1, 11, and 21 have further been amended to recite “establishing a secure communications channel in the network by the client computing device using either the second digital certificate or the third digital certificate” or similar features.  Although Applicant appears to assert that support is found for this limitation in at least paragraph 0002 (see pages 11-12 of the present response), while this paragraph generally states that digital certificates “are a component of a secure communications channel”, there is not clear written description of the more detailed limitation of positively establishing a secure communications channel by the client device using the second or third certificate.  There is no mention in the specification of any device actually establishing a secure communications channel.  Therefore, there is not clear written description of these claim features.
Independent Claims 1, 11, and 21 have also been amended to recite “a second subset of the plurality of data field values” and “a third subset of the plurality of data field values”.  There appears to be no mention of any subsets in the specification, and Applicant does not appear to have clearly attempted to point out where these features 
Independent Claims 1 and 11 have further been amended to recite “communicating, to the client computing device, the second digital certificate and the third digital certificate”.  Although Applicant appears to assert that support is found for this limitation in at least paragraphs 0025 and 0030 (see pages 11-12 of the present response), while these paragraphs generally discuss issuing certificates that have been provisioned, there is not clear written description of a separate step of communicating the issued certificates.  Therefore, there is not clear written description of these claim features.
Independent Claims 1 and 11 have additionally been amended to recite “deploying, by the client computing device, the second digital certificate and the third digital certificate” or similar features.  Although Applicant appears to assert that support is found for this limitation in at least paragraph 0021 (see pages 11-12 of the present response), while this paragraph discusses certificate owners deploying several certificates, there appears to be no mention in this paragraph or elsewhere in the specification of a client device deploying the second and third certificates.  Therefore, there is not clear written description of these claim features.
Additionally, Claims 1, 5, 11, 15, and 21 have been amended to recite a “SubjectAltName data extension”.  Although there are several references in the specification to a SubjectAltName extension (for example, in paragraphs 0029 and 0047 as quoted at pages 11-12 of the present response), there appears to be no mention of 
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-8, 11, 13-18, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a “SubjectAltName data extension” in lines 13 and 17.  It is not clear what a “data extension” encompasses based on the specification, as this term does not appear in the specification and is not a well-defined term of art.  The claim further recites steps of provisioning, issuing, and communicating the second and third certificates in lines 21, 26, and 31, respectively.  Although the specification appears to delineate the provisioning of the certificate as the generation of the certificate and the issuance of the certificate as transmitting it to a user (e.g. paragraphs 0025 and 0030), it is not clear what the distinction between issuing the new certificates and communicating the new certificates is intended to encompass, as these both appear to entail 
Claim 5 recites “SubjectAltName data extension” in lines 2 and 5.  It is not clear what a “data extension” encompasses based on the specification, as this term does not appear in the specification and is not a well-defined term of art.
Claim 11 recites a “SubjectAltName data extension” in lines 17 and 22.  It is not clear what a “data extension” encompasses based on the specification, as this term does not appear in the specification and is not a well-defined term of art.  The claim further recites that the processor is configured to provision, issue, and communicate the second and third certificates in lines 26, 30, and 36, respectively.  Although the specification appears to delineate the provisioning of the certificate as the generation of the certificate and the issuance of the certificate as transmitting it to a user (e.g. paragraphs 0025 and 0030), it is not clear what the distinction between issuing the new certificates and communicating the new certificates is intended to encompass, as these both appear to entail transmitting the new certificates from the issuer.  The claim additionally recites “the client computing device configured to…” in line 38.  It is not clear whether the client computing device is intended to be an element of the claimed system.  These ambiguities render the claim indefinite.
Claim 15 recites “SubjectAltName data extension” in lines 2 and 4.  It is not clear what a “data extension” encompasses based on the specification, as this term does not appear in the specification and is not a well-defined term of art.
Claim 21 recites a “SubjectAltName data extension” in lines 8, 16, and 18-19.  It is not clear what a “data extension” encompasses based on the specification, as this 
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Allowable Subject Matter

Claims 1, 3-8, 11, 13-18, and 21-25 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112, first paragraph, as set forth in this Office action.
A statement of reasons for indication of allowable subject matter was set forth in the Office action mailed 30 November 2015.  As stated in the Office action mailed 01 October 2018, similar reasons apply to Claims 21-25.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870.  The examiner can normally be reached on Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/Zachary A. Davis/Primary Examiner, Art Unit 2492